DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 11/16/2021.
Status of Rejections
The rejection of claim(s) 6 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are maintained.
Claims 1-2, 6-9, 11-13, 17-20 and 22-23 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 2014/0339075), hereinafter Stewart, in view of Kitamura et al. (WO 2017/137814), hereinafter Kitamura, Al-Mahrous et al. (U.S. Patent No. 9,499,915), hereinafter Al-Mahrous, and Phillips (U.S. Patent No. 10,259,923).
Regarding claim 1, Stewart teaches a cathodic protection system (see e.g. Paragraph 0017, lines 2-3), comprising a vessel for containing a fluid (see e.g. 
Stewart does not explicitly teach the coating being hydrophilic and oleophobic, and particularly including an oleophobic binder, but does teach the coating comprising a conductive polymer which may be a fluoropolymer (see e.g. Paragraph 0031 and Paragraph 0032, line 8-9), as well as the desire to prevent cracking of the conductive polymer coating (see e.g. Paragraph 0006, lines 6-10). 
Kitamura teaches a coating for a metal in a corrosion protection system (see e.g. Abstract) comprising an ionically conductive and hydrophilic fluoropolymer resin which has anti-cracking properties (see e.g. Paragraph 0018, lines 4-7). This coating is also oleophobic and prevents penetration of oily substances to the coated metal substrate (see e.g. Paragraphs 0068-0069). 
Al-Mahrous teaches a corrosion protection system comprising a hydrophilic and wax-repellant coating formed on an anode inserted in a vessel (see e.g. Abstract and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode coating of Stewart to comprise the hydrophilic and oleophobic polymer binder of Kitamura in order to prevent cracking of the coating as well as prevent penetration of wax or oily substances which can cause the anode to fail, as taught by Al-Mahrous.
Stewart in view of Kitamura and Al-Mahrous does not explicitly teach the graphene-containing material comprising graphene oxide, but does teach it comprising any exfoliated graphite, including graphene (see e.g. Stewart Paragraph 0007, lines 16-22). 
Phillips teaches a conductive coating comprising carbon-based nanomaterials in a polymer matrix (see e.g. Col. 7, lines 50-59) that is capable of conducting a cathodic protection current (see e.g. Col. 2, lines 2-13). These nanomaterials may particularly comprise graphite oxide exfoliated to graphene oxide (see e.g. Col. 4, lines 16-24) which is hydrophilic (see e.g. Col. 13, lines 7-9). Stewart in view of Kitamura and Al-Mahrous, as stated above, teaches the polymer of the coating being hydrophilic (see e.g. Kitamura Paragraph 0018, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exfoliated graphite in the single coating layer taught by Stewart in view of Kitamura and Al-Mahrous to comprise graphene oxide in order to provide the desired conductivity to the coating with the additional benefit of adding to the desired hydrophilicity.

Regarding claim 6, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches the coating including a conductive filler material (see e.g. Stewart Paragraph 0028, lines 1-6) and the oleophobic binder (see e.g. Kitamura Paragraphs 0068-0069).
Regarding claim 7, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches the coating including particulate conductive functional additives (see e.g. Stewart Paragraph 0028, lines 1-6) and the oleophobic binder (see e.g. Kitamura Paragraphs 0068-0069).
Regarding claim 12, Stewart teaches a method of providing corrosion protection to a vessel (see e.g. Paragraph 0008, lines 10-12, and Paragraph 0055, lines 1-3), comprising providing an anode (see e.g. Paragraph 0017); coating at least a portion of the anode with a coating including a single layer of a graphene-containing material and a binder (see e.g. Paragraph 0015 and Paragraph 0007, lines 16-22; “sheet” comprising conductive polymer mixed with “exfoliated graphite”, which can include graphene); positioning the coated anode in the vessel (see e.g. Paragraph 0056); and filling the vessel with fluid (see e.g. Paragraph 0057) and applying a voltage between the vessel and the anode so that ions flow from the anode, through the fluid, to the vessel (see e.g. Paragraph 0008, lines 10-12); wherein the coating has a thickness of for instance 0.010 inches, or 254 micrometers (see e.g. Paragraph 0078, lines 1-7).

Al-Mahrous teaches a method of providing cathodic protection to a vessel comprising inserting an anode into the protected structure (see e.g. Abstract), wherein the anode is sized to provide a predetermined amount of corrosion protection at a predetermined voltage, based on the fluids and conditions in the vessel, size of the vessel, and number of anodes (Col. 6 line 65-Col. 7 line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stewart to size the anode for a predetermined amount of cathodic protection at a predetermined voltage, based on the fluids and conditions expected in the vessel, the size of the vessel, and the number of anodes to be used as taught by Al-Mahrous as a way to particularly control the amount of cathodic protection current being delivered to the protected substrate.
Stewart in view of Al-Mahrous as combined above does not explicitly teach the coating being hydrophilic and oleophobic, and particularly including an oleophobic binder, but does teach the coating comprising a conductive polymer which may be a 
Kitamura teaches a coating for a metal in a corrosion protection system (see e.g. Abstract) comprising an ionically conductive and hydrophilic fluoropolymer resin which has anti-cracking properties (see e.g. Paragraph 0018, lines 4-7). This coating is also oleophobic and prevents penetration of oily substances to the coated metal substrate (see e.g. Paragraphs 0068-0069). 
Al-Mahrous teaches a corrosion protection system comprising a hydrophilic and wax-repellant coating formed on an anode inserted in a vessel (see e.g. Abstract and Col. 5, lines 43-48). This prevents buildup of wax on the anode that can cause failure of anodes (see e.g. Col. 1, line 65-Col. 2, line 1, and Col. 6, lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode coating of Stewart to comprise the hydrophilic and oleophobic polymer binder of Kitamura in order to prevent cracking of the coating as well as prevent penetration of wax or oily substances which can cause the anode to fail, as taught by Al-Mahrous.
Stewart in view of Kitamura and Al-Mahrous does not explicitly teach the graphene-containing material comprising graphene oxide, but does teach it comprising any exfoliated graphite, including graphene (see e.g. Stewart Paragraph 0007, lines 16-22). 
Phillips teaches a conductive coating comprising carbon-based nanomaterials in a polymer matrix (see e.g. Col. 7, lines 50-59) that is capable of conducting a cathodic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exfoliated graphite in the single coating layer taught by Stewart in view of Kitamura and Al-Mahrous to comprise graphene oxide in order to provide the desired conductivity to the coating with the additional benefit of adding to the desired hydrophilicity.
Regarding claim 13, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches the coating including a composition that has both conductive and oleophobic properties (see e.g. Stewart Paragraph 0015, lines 1-2; and see e.g. Kitamura Paragraphs 0068-0069). 
Regarding claim 17, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches the coating including a conductive filler material (see e.g. Stewart Paragraph 0028, lines 1-6) and the oleophobic binder (see e.g. Kitamura Paragraphs 0068-0069).
Regarding claim 18, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches the coating including particulate conductive functional additives (see e.g. Stewart Paragraph 0028, lines 1-6) and the oleophobic binder (see e.g. Kitamura Paragraphs 0068-0069).
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Kitamura, Al-Mahrous and Phillips, as applied to claims 1 and 12 above, and further in view of Ishikawa (U.S. Patent No. 9,315,906).
Regarding claims 8 and 19, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches all the elements of the cathodic protection system of claim 1 and method of claim 12 as stated above. Stewart in view of Kitamura, Al-Mahrous and Phillips does not teach the coating containing two distinct layers including a first conductive layer in contact with the anode and a second oleophobic layer positioned over the anode.
Ishikawa teaches an anode system that contains a conductive layer with a “base” of a film or fiber, equivalent to the anode, coated with carbon material, equivalent to the first conductive layer, to form a “carbon coated sheet” (see e.g. Fig. 2, anode structure 10 with conductive layer 11; Col. 9, lines 17-24). This carbon coating is a cost advantage and makes it easy to adjust the conductive property of the conductive layer (see e.g. Col. 9, lines 17-20). Gel electrolyte layers are laminated on either side of this conductive layer and may be a hydrogel with a hydrophilic, and therefore oleophobic, resin matrix (see e.g. Fig. 2, electrolyte layers 12 and 13; Col. 14, lines 26-33). This electrolyte layer allows ions to pass through from the outer surface of the anode system to the current connected conductive layer (see e.g. Col. 19, lines 12-25). Ishikawa teaches that having this layer separate from the more conductive inner layer allows one to freely adjust the desired properties of each layer (see e.g. Col. 3, lines 44-48). Though the focus here is on adhesion and conductivity, the same principle would allow one to separately adjust the hydrophilic/oleophobic and conductive qualities taught as desirable by Stewart in view of Kitamura, Al-Mahrous and Phillips.
. 
Claims 9, 11, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Kitamura, Al-Mahrous and Phillips as applied to claims 1 and 12 above, and further in view of Moreland et al. (U.S. Patent No. 5,431,795), hereinafter Moreland.
Regarding claims 9 and 20, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches all the elements of the system of claim 1 and method of claim 12. Stewart in view of Kitamura, Al-Mahrous and Phillips further teaches the coating including a composition made of a non-metallic inorganic material and the oleophobic binder (see e.g. Stewart Paragraph 0015, lines 1-3, “exfoliated graphite” being a non-metallic and inorganic; and Kitamura Paragraphs 0068-0069). Stewart in view of Kitamura, Al-Mahrous and Phillips does not teach the composition also including a metal.
Moreland teaches a cathodic protection system (see e.g. Abstract), comprising a an electrically conductive coating for use as an anode comprising a polymer matrix containing electrically conductive carbon-containing particles (see e.g. Col. 4, lines 6-12), particularly graphite (see e.g. Col. 5, lines 12-16). A coating of metal that is conductive and possesses a natural protective film is provided on the carbon particles in order to protect the underlying particle (see e.g. Col. 4, lines 41-57).

Regarding claims 11 and 22, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches all the elements of the system of claim 2 and method of claim 12. Stewart in view of Kitamura, Al-Mahrous and Phillips does not teach the coating having a thickness ranging from 10 microns to 99 microns.
Moreland teaches a cathodic protection system (see e.g. Abstract), comprising a an electrically conductive coating for use as an anode comprising a polymer matrix containing electrically conductive carbon-containing particles (see e.g. Col. 4, lines 6-12), particularly graphite (see e.g. Col. 5, lines 12-16). The thickness of the coating should be such to provide an acceptable electrical conductivity in the coating (see e.g. Col. 5, lines 22-25), the conductivity being at least 0.1 S/cm (see e.g. Col. 5, lines 28-30). The thickness will generally be in the range of 10 microns to 1000 microns (see e.g. Col. 5, lines 38-42), encompassing the 254 micrometer thickness of the coating taught by Stewart (see e.g. Stewart Paragraph 0078, lines 1-7) and overlapping with the claimed range of the present invention. 
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphite-containing coating of Stewart in view of Kitamura, Al-Mahrous and Phillips to have a thickness of as low as 10 microns as a lower limit capable of providing an acceptable level of electrical conductivity with a reasonable expectation of success for a graphite-containing anode coating in cathodic protection as taught by Moreland, the lower limit additionally providing the higher resistivity desired by Stewart to prevent non-uniform current distribution.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Kitamura, Al-Mahrous, Phillips and Moreland.
Regarding claim 23, Stewart teaches a cathodic protection system (see e.g. Paragraph 0017, lines 2-3), comprising a vessel for containing a fluid (see e.g. Paragraph 0055, lines 1-3, “storage tank” or “water tank”); an anode positioned inside the vessel (see e.g. Paragraph 0056); a coating covering at least a portion of the anode (see e.g. Paragraphs 0015 and 0017), including a graphene-containing material and a binder (see e.g. Paragraph 0015 and Paragraph 0007, lines 16-22; “sheet” comprising conductive polymer mixed with “exfoliated graphite”, which can include graphene); and an impressed current source electrically connected to the anode and the vessel (see e.g. Paragraph 0005, lines 2-5, and Paragraph 0008, lines 10-14), the vessel being a 
Stewart does not explicitly teach the coating being hydrophilic and oleophobic, and particularly including an oleophobic binder, but does teach the coating comprising a conductive polymer which may be a fluoropolymer (see e.g. Paragraph 0031 and Paragraph 0032, line 8-9), as well as the desire to prevent cracking of the conductive polymer coating (see e.g. Paragraph 0006, lines 6-10). 
Kitamura teaches a coating for a metal in a corrosion protection system (see e.g. Abstract) comprising an ionically conductive and hydrophilic fluoropolymer resin which has anti-cracking properties (see e.g. Paragraph 0018, lines 4-7). This coating is also oleophobic and prevents penetration of oily substances to the coated metal substrate (see e.g. Paragraphs 0068-0069). 
Al-Mahrous teaches a corrosion protection system comprising a hydrophilic and wax-repellant coating formed on an anode inserted in a vessel (see e.g. Abstract and Col. 5, lines 43-48). This prevents buildup of wax on the anode which can cause failure of precious anodes (see e.g. Col. 1, line 65-Col. 2, line 1, and Col. 6, lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode coating of Stewart to comprise the hydrophilic and oleophobic polymer binder of Kitamura in order to prevent cracking of the coating as well as prevent penetration of wax or oily substances which can cause the anode to fail, as taught by Al-Mahrous.
Stewart in view of Kitamura and Al-Mahrous does not explicitly teach the graphene-containing material comprising graphene oxide, but does teach it comprising 
Phillips teaches a conductive coating comprising carbon-based nanomaterials in a polymer matrix (see e.g. Col. 7, lines 50-59) that is capable of conducting a cathodic protection current (see e.g. Col. 2, lines 2-13). These nanomaterials may particularly comprise graphite oxide exfoliated to graphene oxide (see e.g. Col. 4, lines 16-24) which is hydrophilic (see e.g. Col. 13, lines 7-9). Stewart in view of Kitamura and Al-Mahrous, as stated above, teaches the polymer of the coating being hydrophilic (see e.g. Kitamura Paragraph 0018, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exfoliated graphite in the single coating layer taught by Stewart in view of Kitamura and Al-Mahrous to comprise graphene oxide in order to provide the desired conductivity to the coating with the additional benefit of adding to the desired hydrophilicity.
Stewart in view of Kitamura, Al-Mahrous and Phillips does not teach the coating having a thickness ranging from 10 microns to 99 microns.
Moreland teaches a cathodic protection system (see e.g. Abstract), comprising a an electrically conductive coating for use as an anode comprising a polymer matrix containing electrically conductive carbon-containing particles (see e.g. Col. 4, lines 6-12), particularly graphite (see e.g. Col. 5, lines 12-16). The thickness of the coating should be such to provide an acceptable electrical conductivity in the coating (see e.g. Col. 5, lines 22-25), the conductivity being at least 0.1 S/cm (see e.g. Col. 5, lines 28-30). The thickness will generally be in the range of 10 microns to 1000 microns (see e.g. 
Stewart further teaches the coating having a resistivity 0.1 to 10 ohm-cm (see e.g. Stewart Paragraph 0018), equal to a conductivity of 10 to 0.1 S/cm, respectively, with higher resistivity mitigating non-uniform current distribution from the resistance of the central conductor (see e.g. Stewart Paragraph 0063, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphite-containing coating of Stewart in view of Kitamura, Al-Mahrous and Phillips to have a thickness of as low as 10 microns as a lower limit capable of providing an acceptable level of electrical conductivity with a reasonable expectation of success for a graphite-containing anodic coating in cathodic protection as taught by Moreland, the lower limit additionally providing the higher resistivity desired by Stewart to prevent non-uniform current distribution.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
On page 6, Applicant argues that the combination of Stewart, Kitamura and Al-Mahrous, does not teach a thin hydrophobic and oleophobic coating that covers at least a portion of the anode, particularly because Kitamura does not teach the hydrophilic and oleophobic coating covering the anode, and Al-Mahrous teaches a thick, cementitious hydrophilic and oleophobic coating. This is not considered persuasive.

Stewart teaches the structure of an anode coating comprising a conductive polymer binder (see e.g. Stewart Paragraphs 0015 and 0017), the coating having a thickness of, for example, 0.010 inches, or 254 microns (see e.g. Stewart Paragraph 0078, lines 1-7). 
The binder of this anode coating is then modified to comprise the hydrophilic and oleophobic conductive polymer of Kitamura (see e.g. Kitamura Paragraph 0018, lines 4-7, and Paragraphs 0068-0069). Though the coating of Kitamura is not specifically covering anode, the binder material itself is applicable in the anode coating of Stewart. The polymer binder of Kitamura not only provides anti-cracking properties (see e.g. Kitamura Paragraph 0018, lines 4-7), which are desired by Stewart (see e.g. Stewart Paragraph 0006, lines 6-10), but also prevents penetration of oily substances to the coated metal (see e.g. Kitamura Paragraphs 0068-0069). 
Al-Mahrous then provides further support for the desirability of the oleophobicity and hydrophilicity provided by the binder of Kitamura to the anode coating of Stewart, particularly teaching that a coating with these qualities prevents buildup of wax and oily substances on an anode that can cause the anode to fail (see e.g. Al-Mahrous Col. 1, line 65-Col. 2, line 1, Col. 5, lines 43-48, and Col. 6, lines 22-26). Though Al-Mahrous itself is a thick, cementitious coating, it still provides the motivation for a hydrophilic and oleophobic anode coating. 
On page 7, Applicant argues that the electrolyte layer of Ishikawa, while hydrophilic, is not oleophobic because it lists solvents including alcohols which can react with lipid-based substances, and therefore cannot cure the deficiencies of Stewart, . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795